Title: To Benjamin Franklin from Sir Edward Newenham, 14 December 1784
From: Newenham, Sir Edward
To: Franklin, Benjamin


				
					
						Dear Sir
						Belcamp 14 Decr 1784
					
					There dwells an uneasiness in mine & Lady Newenham’s mind, which you (only) can relieve—we wish for a letter in answer to our many troublesome Epistles—but I most Earnestly request, that in answer to this, you or your amiable Grandson will acquaint us of Your Excellencys health—perhaps the Post office Villains may have Kept back our Letters— If they are thus Guilty of Perjury, I have only to request “that after reading this” they will forward it to the Greatest and most amiable Character in Europe—
					In one of my Last, I requested your opinion about a Conductor to my new House, to Guard it from the Lightning of the Regions above us, for as to the thunder & Lightning of those on the same Level with me, I am not afraid, even in those Days of Tryal; & that Tryal will shortly come to an Issue—
					The Space for your Excellencys Bust, seems to Call aloud for that which is to honor it, & give real pleasure to all this Family—
					
					Mr Dean the Six Clerk, asked very kindly after your health; he is very healthy, immensely rich & wears well; Government are reviving an old Law suit between me & the Crown, and putting me to Immense Expence; they did venture to attach, attack, or move Informations against for the active part I have lately taken in Defence of a Reform; and I veryly beleive we shall obtain a Reform—
					Our Weather these 7 days has been Stormy, with heavy Snow & the Ice on my Ponds is 8 Inches thick; and the water freezes in the bed Chambers, where there is not a good fire, and when I began this Letter my hands were so cold that I could hardly hold the pen—
					My Eldest Son is commenced Gentleman Farmer; hates the City & the Ton— I am Educating one in the Mercantile Line, & he is to go in Spring to Marsailles to be bound Prentice to a Merchant; my Second is reading for the Law—
					All those of my Family, who have the Honor of being Known to your Excellency, join me in the most Respectfull & Sincerest sentiments of regard & Esteem—
					I have the Honor, to be, Dear Sir your Excellencys, most obliged & Devoted Humble Sert
					
						
							Edward Newenham
						
					
				
				
					May you enjoy many returns of this Season—
				
			 
				Addressed: To / His Excellency Dr. B Franklin / Passy / near / Paris—
			